DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third outboard stage, third outer rotor (claim 18); first laminations, second outer laminations, third outer motor winding, third outer laminations (claim 19); stator, first inner stator, first inner motor, laminations, second outer stator, second outer motor (claim 20).  No new matter should be entered. NOTE: For clarity purposes, each claimed structural feature should be assigned a specific reference number and these reference numbers should be utilized throughout the specification to enable a proper understanding of the different features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14, 15 (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

    PNG
    media_image1.png
    554
    740
    media_image1.png
    Greyscale

NOTE: All the rejections stated below are specifically for the elected species shown in Figure 4 (Figure A annotated above) and do not relate to any of the other species depicted in the other drawings. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 includes the limitation: “each compressor or pump stage at least comprises as stator and the first inner rotor (3) which together forms an electric motor.” However as denoted in annotated Figure A above, each of the compressor or pump stages cannot have “a first inner rotor” since some of the stages are outboard stages and would have different outboard rotors.  
Claims 21-22 and 24 are also rejected by virtue of their dependence on a rejected claim. 
Please note that no prior art rejections are being provided for some claims since the proper scope of these claims cannot be fully ascertained at this time. Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (US 2,831,627)Regarding Claim 18:In Figures 1-3, Brunner discloses a compressor (axial flow compressor 10) comprising a number of compressor stages (11, 12,13, 14) arranged axially adjacent with each other (axially arranged as seen in Figure 1) a) where a first inner stage (11) at least comprises a first inner central shaft (22a, 23a, 24a and 25a) and one first inner rotor (11a) where the axis of rotation of the first inner rotor (11a) is the first inner central shaft (rotates about shaft section 22a), b) a second outboard stage (12) arranged radially outside of the first inner stage (as seen in Figure 1) comprising a second outer rotor (12a) and where the axis of rotation of the second outer rotor is the first inner central shaft (rotates around shaft section 23a which is a portion of the central shaft), and c) optionally a third outboard stage (13) arranged radially outside of the second outer stage (see Figure 1) comprising a third outer rotor (13a) and where the axis of rotation of the third outer rotor is the first inner central shaft (rotates around shaft section 23a which is a portion of the central shaft) and where each rotor (11a, 12a, 13a) at least is provided with a number n>2 rows of impellers (as seen in Figure 1, each rotor has at least 4 rows of impellers) arranged at an inner perimeter of its associated rotor (as seen in Figure 1, the impellers emanate from an inner perimeter of each rotor) with an axial distance between neighboring rows of impellers (as seen in Figure 1 each impeller is axially distanced from a neighboring impeller).
Response to Arguments
Applicant's arguments filed 08/05/2022 and 08/23/2022 have been fully considered but they are not persuasive.
Applicant has argued that Brunner fails to disclose compressor or pump stages arranged axially adjacent to one another and at best depicts radially adjacent stages. However, based on the current amendments, the orientations in Brunner have been reinterpreted. In Brunner’s Figures 1-2, the top-down direction is considered axial while the left to right direction is considered radial. As seen in Brunner’s Figure 1, the top-down axial orientation has a plurality of pump stages (11, 12, 13, 14) that are axially adjacent to one another and the compressor is described as an axial flow compressor (see title). Please also note that in the instant application in Figure 4, the stages are arranged in the left to right orientation which when rotated  counter clockwise by 90 degrees would be oriented in the top-down direction which matches the current orientation shown in Brunner’s Figure 1. For example, if Brunner’s Figure 1 was rotated 90 degrees clockwise, it would match the orientation shown in instant Figure 4. Hence this argument is not persuasive. 
Allowable Subject Matter
Claims 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 discloses motor structure adjacent to the rotors which is not disclosed by Brunner. Hence these limitations are considered unique. 
Claim 23 discloses the specific rotation directions that is not disclosed by Brunner since all of Brunner’s stages would rotate only in one direction. Hence these limitations are considered unique.
NOTE: Several claims have been withdrawn which would most likely not be eligible for rejoinder. It is requested that these claims be canceled or amended to contain subject matter that is only limited to the elected species. Doing so would expedite prosecution. 
NOTE: Claims 20-22 and 24 may be allowable if the 112b issues for claim 20 are overcome. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746